In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00277-CR
                               __________________


                    ARTAVIAS CHOVAN COLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                      Trial Cause No. 21-37860
__________________________________________________________________

                          MEMORANDUM OPINION

      On September 3, 2021, Artavias Chovan Cole appealed from an order

dismissing Trial Cause Number 21-37860. After Cole filed his notice, which resulted

in his appeal, the Court instructed the Court’s Clerk to notify Cole and the Jefferson

County District Attorney that the order of dismissal did not appear to be a final

judgment of conviction or an appealable order. In the letter, we requested the parties

to respond to the Court’s jurisdictional inquiry and identify the statute or rule


                                          1
authorizing a court of appeals to exercise jurisdiction over the order at issue based

on Cole’s notice to appeal.

       Cole responded to the letter. But the Jefferson County District Attorney did

not. Cole’s letter states the letter correctly states the order “is neither a final judgment

nor an appealable order.” While Cole did not provide all the information that might

be relevant to explaining the trial court’s ruling, Cole’s letter indicates the trial court

dismissed this case because he was convicted in another.

       In criminal cases, the courts of appeal have jurisdiction only of those appeals

authorized by a statute. See Tex. Code Crim. Proc. Ann. art. 44.02; Abbott v. State,

271 S.W.3d 694, 697, n.8 (Tex. Crim. App. 2008) (A defendant’s general right to

appeal under Article 44.02 has always been limited to appeal from a final judgment.);

Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961) (dismissing appeal

of judgment discharging appellant because it was not judgment of conviction). The

order from which Cole appeals—a dismissal based on his conviction in some other

case—is not an appealable order. See Petty v. State, 800 S.W.2d 582, 583-84 (Tex.

App.—Tyler 1990, no pet.).




                                             2
      Because Cole’s appeal from the order of dismissal at issue is not one of the

appeals authorized by statute, his appeal is dismissed for lack of jurisdiction.

      APPEAL DISMISSED.

                                                            PER CURIAM



Submitted on October 5, 2021
Opinion Delivered October 6, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                          3